— Petition unanimously granted, without costs, in accordance with the following memorandum: In this original article 78 proceeding the Erie County District Attorney seeks a judgment in the nature of prohibition restraining the respondent from enforcing part of an order of County Court. In that order the respondent reinstated informations charging two defendants with driving while intoxicated and directed the District Attorney to modify his policy on accepting guilty pleas to reduced charges in such cases. It is the latter provision which is the subject of this proceeding. The respondent clearly exceeded her authority by ordering the District Attorney to change his plea bargaining procedure, and the extraordinary remedy of prohibition lies. If, as the respondent claims, the directive applies only to the particular cases that were before her on appeal, it is tantamount to an order to the District Attorney to accept pleas to reduced charges. If, on the other hand, the directive does not apply to the cases on appeal, but was intended to instruct the District Attorney on future negotiations, it is gratuitous. In either case, it was an exercise of power that the respondent did not possess. (Art 78.) Present — Dillon, P. J., Cardamone, Simons, Doerr and Witmer, JJ.